104 F.3d 358
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Marvin K. COOK, Plaintiff-Appellant,v.CITY OF CHARLOTTE;  Charlotte City Council;  CharlotteMecklenburg Police Department;  Abby DawkinsGoodson, Defendants-Appellees.
No. 96-1843.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 13, 1996.Decided Dec. 24, 1996.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Graham C. Mullen, District Judge.  (CA-96-131-3-MU)
Marvin K. Cook, Appellant Pro Se.
W.D.N.C.
AFFIRMED.
Before WIDENER, HAMILTON, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order denying relief on his 42 U.S.C. § 1983 (1994) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm substantially on the reasoning of the district court.  We note that abstention under the doctrine of Younger v. Harris, 401 U.S. 37 (1971) was appropriate in this case.  See Ohio Civil Rights Comm'n v. Dayton Christian Sch., 477 U.S. 619, 627 (1986).  To the extent that it is not moot, we deny Appellant's request for injunctive relief and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED